
	
		I
		111th CONGRESS
		1st Session
		H. R. 3626
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mrs. McCarthy of New
			 York (for herself and Mrs.
			 Maloney) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 17 of the Child Nutrition Act of 1966
		  (42 U.S.C. 1786) to promote and support breastfeeding.
	
	
		1.Short titleThis Act may be cited as the
			 Exemplary Breastfeeding Support Act.
		2.Support for
			 breastfeeding in the WIC Program
			(a)In
			 generalSection 17 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—
				(1)in subsection (a),
			 in the second sentence, by striking supplemental foods and nutrition
			 education through any eligible local agency and inserting
			 supplemental foods and nutrition education, including breastfeeding
			 promotion and support, through any eligible local agency; and
				(2)in subsection
			 (h)(4)—
					(A)by striking
			 (4) The Secretary and all that follows through (A) in
			 consultation and inserting the following:
						
							(4)Requirements
								(A)In
				generalThe Secretary shall—
									(i)in
				consultation
									;
						(i)by
			 redesignating subparagraphs (B) through (F) as clauses (ii) through (vi),
			 respectively, and indenting appropriately;
						(ii)in
			 clause (v) (as so redesignated), by striking and at the
			 end;
						(iii)in
			 clause (vi) (as so redesignated), by striking 2010 initiative.
			 and inserting initiative; and; and
						(iv)by
			 adding at the end the following:
							
								(vii)annually compile
				and publish breastfeeding performance measurements based on program participant
				data on the number of partially and fully breastfed infants, including
				breastfeeding performance measurements for—
									(I)each State agency;
				and
									(II)each local
				agency;
									(viii)in accordance
				with subparagraph (B), implement a program to recognize exemplary breastfeeding
				support practices at local agencies or clinics participating in the special
				supplemental nutrition program established under this section; and
								(ix)in accordance with subparagraph (C),
				implement a program to provide performance bonuses to State agencies
				participating in the special supplemental nutrition program established under
				this section that achieve—
									(I)the highest
				proportion of participating breastfed infants; or
									(II)the greatest
				improvement in proportion of participating breastfed infants.
									(B)Exemplary
				breastfeeding support practicesIn evaluating exemplary practices
				under subparagraph (A)(viii), the Secretary shall consider—
									(i)performance
				measurements of breastfeeding;
									(ii)the effectiveness
				of a peer counselor program;
									(iii)the extent to
				which the agency or clinic has partnered with other entities to build a
				supportive breastfeeding environment for women participating in the program;
				and
									(iv)such other
				criteria as the Secretary considers appropriate after consultation with State
				and local program agencies.
									(C)Performance
				bonuses
									(i)In
				generalFollowing the publication of breastfeeding performance
				measurements under subparagraph (A)(vii), the Secretary shall provide
				performance bonus payments to State agencies that demonstrate—
										(I)the highest
				proportion of participating breastfed infants, as compared to other State
				agencies participating in the program; or
										(II)the greatest
				improvement in proportion of participating breastfed infants, as compared to
				other State agencies participating in the program.
										(ii)ConsiderationIn
				providing performance bonus payments to State agencies under this subparagraph,
				the Secretary shall consider a State agency’s proportion of participating fully
				breastfed infants.
									(iii)Use of
				fundsA State agency that receives a performance bonus under
				clause (i)—
										(I)shall treat the
				funds as program income; and
										(II)may transfer the
				funds to local agencies for use in carrying out the program.
										(iv)ImplementationThe
				Secretary shall provide the first performance bonuses not later than 1 year
				after the date of enactment of this clause and may subsequently revise the
				criteria for awarding performance bonuses.
									(D)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out clauses (vii), (viii), and (ix) of
				subparagraph (A).
								
						(b)Breast
			 pumpsSection 17(h)(1)(C)(ii)
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(1)(C)(ii)) is amended by
			 inserting , including amounts provided through a contingency reserve
			 under the terms and conditions established by the Secretary, after
			 clause (i).
			
